Opinion filed August 31, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-20-00244-CR
                                    __________

          JORDAN BAILEY SMALLEY-HOPPER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                           Coleman County, Texas
                          Trial Court Cause No. 2658


                      MEMORANDUM OPINION
      Jordan Bailey Smalley-Hopper originally pleaded guilty in 2014 to the offense
of aggravated kidnapping, a first-degree felony. See TEX. PENAL CODE ANN. § 20.04
(West 2019). The trial court deferred a finding of guilt and placed Appellant on
community supervision for five years. Almost five years later, the State filed a
motion to revoke community supervision and adjudicate guilt. The trial court
conducted a hearing on this motion in 2019. At the conclusion of the hearing, the
trial court found that four of the State’s alleged violations were true. The trial court
extended the period of Appellant’s deferred adjudication by four years. The trial
court also ordered Appellant to serve 150 days in county jail and to successfully
complete the SAFPF program.
      Less than a year later, the State filed a subsequent motion to revoke and
adjudicate guilt. In the subsequent motion, the State alleged thirteen violations of
the terms and conditions of Appellant’s community supervision. Appellant pleaded
“true” to all thirteen alleged violations. At the conclusion of the hearing, the trial
court found all thirteen alleged violations to be true. The trial court revoked
Appellant’s community supervision, adjudicated him guilty of the charged offense,
and assessed his punishment at confinement for a term of eight years in the
Institutional Division of the Texas Department of Criminal Justice. In a single issue,
Appellant challenges the revocation asserting that the trial court abused its discretion
based on insufficient evidence offered at the revocation hearing. We affirm.
                                       Analysis
      In his sole issue, Appellant contends that the trial court abused its discretion
when it revoked his community supervision and adjudicated him guilty. He asserts
that the evidence was insufficient to support revocation. We note at the outset that
Appellant pleaded true to all thirteen alleged violations in the State’s subsequent
motion to adjudicate. A plea of true standing alone is sufficient to support a trial
court’s decision to revoke community supervision and proceed with an adjudication
of guilt. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979);
Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979); see Tapia
v. State, 462 S.W.3d 29, 31n.2 (Tex. Crim. App. 2015). As noted in Cole, the
sufficiency of the evidence to support revocation cannot be challenged in the face of
a plea of true. 578 S.W.2d at 128; see Gipson v. State, 383 S.W.3d 152, 155–56
(Tex. Crim. App. 2012) (citing Cole, 578 S.W.2d at 128). When a defendant enters
a plea of true at a revocation/adjudication hearing, the proceeding becomes a unitary
                                           2
proceeding to determine the remaining issue of punishment. Tapia, 462 S.W.3d at
31 n.2. Accordingly, Appellant cannot challenge the sufficiency of the evidence to
support the trial court’s decision to revoke his community supervision and adjudicate
his guilt.
        Moreover, Appellant only challenges the sufficiency of the evidence with
respect to one of the violations alleged by the State. It concerns the thirteenth alleged
violation which alleged as follows:
        Said defendant, Jordan Bailey Smalley-Hopper, violated condition U
        (as added on March 4, 2019) which states the defendant is required to
        serve a term of confinement and treatment in a substance abuse
        treatment facility, abiding by all rules and regulations of said program
        for a term of not less than 90 days or more than one (1) year. Upon
        successful completion of the program, the defendant is required to
        participate in a drug or alcohol abuse continuum of care treatment plan
        as developed by the Texas Commission on Alcohol and Drug Abuse,
        abiding by all rules and regulations of said treatment plan until
        discharged by the staff of the continuum of care program; in that said
        defendant, Jordan Bailey Smalley-Hopper, was unsuccessfully
        discharged from the substance abuse felony punishment facility on
        March 13, 2020.1
Appellant takes issue with Tiffany Edwards as being the only witness presented by
the State during the revocation hearing. Edwards is the SAFPF coordinator with the
probation department. She testified that she received a phone call from SAFPF that
Appellant had verbally threatened an officer and had used a racial slur. Edwards
testified that Appellant was discharged from the SAFPF program and could not
complete it due to him committing a “cardinal” or top tier violation. Edwards
testified that she was involved in the decision for Appellant to be removed from the



        1
         The other alleged violations involved three offenses for which Appellant had been convicted while
on community supervision, using alcohol, leaving his home county without permission, failing to notify his
supervision officer of a change of employment and a change of marital status, violating curfew, and failing
to pay various fees.
                                                    3
SAFPF program.       She further testified that Appellant’s removal from SAFPF
constituted the unsuccessful completion of the program.
      On appeal, Appellant asserts that Edwards lacked firsthand knowledge of the
events or procedure that SAFPF used in the recommendation for discharge. Because
of Appellant’s plea of true to all thirteen alleged violations, however, the State was
relieved of its burden to present evidence of any violations. See Tapia, 462 S.W.3d
at 31 n.2; Cole, 578 S.W.2d at 128. Moreover, Appellant has challenged only one
of the trial court’s findings in support of revocation. The violation of a single
condition of community supervision is sufficient to support revocation. Garcia v.
State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Moore v. State, 605 S.W.2d 924,
926 (Tex. Crim. App. [Panel Op.] 1980).
      In light of Appellant’s plea of true to all alleged violations, the trial court did
not err by revoking Appellant’s community supervision and adjudicating his guilt.
We overrule Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                               JOHN M. BAILEY
                                               CHIEF JUSTICE


August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           4